                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  UNITED STATES, ex rel. RICHARD
  HUFF, BRINGING THIS ACTION ON
  BEHALF OF THE UNITED STATES
  OF AMERICA, THE STATES OF
  ALASKA, CALIFORNIA, COLORADO,                             Case No.: 5:18-cv-489
  CONNECTICUT, DELAWARE,
  FLORIDA, GEORGIA, HAWAII,
  ILLINOIS, INDIANA, IOWA,                                  NOTICE OF VOLUNTARY
  LOUISIANA, MARYLAND,                                       DISMISSAL WITHOUT
                                                                 PREJUDICE
  MASSACHUSETTS, MICHIGAN,
  MINNESOTA, MONTANA, NEVADA,
  NEW JERSEY, NEW MEXICO, NEW
  YORK, NORTH CAROLINA,
  OKLAHOMA, RHODE ISLAND,
  TENNESSEE, TEXAS, VERMONT,
  VIRGINIA, and WASHINGTON, THE
  DISTRICT OF COLUMBIA,

                  Plaintiffs,

  v.

  COMFORTLAND MEDICAL, INC.,
  COMFORTLAND INTERNATIONAL,
  LLC, and LOIS TSUI,

                 Defendants.


       NOW COMES The Individual Plaintiff-Relator, by and through counsel, and pursuant to

Rule 41(a)(1)(A)(i), and 31 U.S.C. §3730(b), and files this his Notice of Voluntary Dismissal

Without Prejudice, which is being filed before any opposing party has been served and before

any opposing party has served either an answer or a motion for summary judgment. The

Individual Plaintiff-Relator further states to the Court that the United States and the Plaintiff

States have informed his counsel in writing by electronic mail received May 22, 2019, through


                                                  1
Cassie Crawford, Assistant United States Attorney, and U.S. mail dated May 28, 2019, through

Lareena Phillips, North Carolina Special Deputy Attorney General, and on behalf of the Plaintiff

States, that both the United States and the Plaintiff States consent to this Voluntary Dismissal

Without Prejudice, which also is without prejudice to both the United States and the Plaintiff

States, and that the United States has previously filed and served its Notice of Election to Decline

Intervention on May 22, 2019.



This the 21st day of June, 2019.


                                              /s/ Charles H. Rabon, Jr.___________
                                              Charles H. Rabon, Jr.
                                                      NC State Bar No. 16800
                                                      CRabon@usfraudattorneys.com

                                              Rabon Law Firm, PLLC
                                              413 S. Sharon Amity Rd.
                                              Suite C
                                              Charlotte, NC 28211
                                              Tel. 704-247-3247
                                              Fax 704-208-4645

                                              Counsel for Plaintiff-Relator




                                                 2
                                CERTIFICATE OF SERVICE

       This is to certify that on this date I served a copy of the foregoing NOTICE OF

VOLUNTARY DISMISSAL which was electronically filed with the Clerk of Court using the

CM/ECF system which will send notification of the electronic to the following individuals:


 Cassandra Crawford                                    cassie.crawford@usdoj.gov

 Lareena Phillips                                      lphillips@ncdoj.gov




       This the 21st day of June, 2019.


                                            /s/ Charles H. Rabon, Jr.________________
                                            Charles H. Rabon, Jr.




                                               3
